DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-7 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “every first cycle” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “every second cycle” in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “every third cycle” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
7 recites the limitation “every first cycle” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “every second cycle” in line 14.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al., US Patent Pub. US 2014/0254058 A1 (hereinafter Suzuki) in view of Baggen et al., US 2017/0071041 A1 (hereinafter Baggen).

Claim 1
Suzuki teaches a solenoid valve control apparatus (Suzuki, Para [0029-30] - - Electronic control unit that controls a solenoid valve.) comprising: a basic electric current value set portion configured to set a basic electric current value of electric current supplied to a solenoid of a solenoid valve, the basic electric current value being according to a required output required of the solenoid valve, the basic electric current value being set every first cycle (Suzuki, Para [0030], [0039], [0043] - - A current control device/”basic electric current value set portion” controls a basic current supplied to a solenoid in order to control the solenoid valve and the current is set every counter cycle/”first cycle”.); a dither electric current value set portion configured to set a dither electric current value of which a cycle corresponds to a dither cycle (Suzuki, Para [0041] - - Dither setting portion sets a dither current value that periodically varies in the dither period/cycle.); a target electric current value set portion configured to set a target electric current value of the electric current supplied to the solenoid, the target electric current value being set on the basis of the basic electric current value and the dither electric current value (Suzuki, Para [0033], [0041] - - The target setting section of the current control device sets a target current value of the current supplied to the solenoid, which is set based on the basic current and the dither current.); an electric current detection portion configured to detect an actual electric current value of electric current actually flowing in the solenoid (Suzuki, Para [0035] - - Current detecting section detects an actual exciting current flowing in the solenoid.); a duty ratio set portion configured to set a duty ratio on the basis of the target electric current value and the actual electric current value every second cycle (Suzuki, Para [0042], [0061] - - The duty ratio is set based on the basis of target current value and the exciting current on every setting period/”second cycle” of the duty ratio.); and a PWM control portion configured to perform PWM control on the solenoid on the basis of the duty ratio. (Suzuki, Para [0034] - - PWM signal generating/control section performs PWM control of the solenoid on the basis of the duty cycle.)
But Suzuki fails to specify duty ratio which is longer than the dither cycle
However Baggen teaches a duty cycle which is longer than the dither cycle. (Baggen, Para [0013-14], [0050] - - PWM duty cycle that is longer than a dither cycle.)

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above solenoid control system, as taught by Suzuki, and incorporating the PWM duty cycle which is longer than the dither cycle, as taught by Baggen.  
One of ordinary skill in the art would have been motivated to do this modification in order to mitigate unwanted artefacts in the relationship between the duty cycle and the output of the load by using a dither cycle which is shorter than the PWM duty cycle, as suggested by Baggen (Para [0014]).

Claim 2
The combination of Suzuki and Baggen teaches all the limitations of the base claims as outlined above.  
The combination of Suzuki and Baggen further teaches the dither cycle corresponds to a cycle which is longer than the first cycle. (Suzuki, Para [0059] - - Dither cycle is longer than the counter cycle/”first cycle”.)

Claim 7
Suzuki teaches a control method of a solenoid valve (Suzuki, Para [0029-30] - - Electronic control unit that controls a solenoid valve.), the method comprising: setting a basic electric current value of electric current supplied to a solenoid of a solenoid valve, the basic electric current value being according to a required output required of the solenoid valve, the basic electric current value being set every first cycle (Suzuki, Para [0030], [0039], [0043] - - A current control device/”basic electric current value set portion” controls a basic current supplied to a solenoid in order to control the solenoid valve and the current is set every counter cycle/”first cycle”.); setting a dither electric current value of which a cycle corresponds to a dither cycle (Suzuki, Para [0041] - - Dither setting portion sets a dither current value that periodically varies in the dither period/cycle.); setting a target electric current value of the electric current supplied to the solenoid, the target electric current value being set on the basis of the basic electric current value and the dither electric current value (Suzuki, Para [0033], [0041] - - The target setting section of the current control device sets a target current value of the current supplied to the solenoid, which is set based on the basic current and the dither current.); detecting an actual electric current value of electric current actually flowing in the solenoid (Suzuki, Para [0035] - - Current detecting section detects an actual exciting current flowing in the solenoid.); setting a duty ratio on the basis of the target electric current value and the actual electric current value every second cycle (Suzuki, Para [0042], [0061] - - The duty ratio is set based on the basis of target current value and the exciting current on every setting period/”second cycle” of the duty ratio.); and performing PWM control on the solenoid on the basis of the duty ratio. (Suzuki, Para [0034] - - PWM signal generating/control section performs PWM control of the solenoid on the basis of the duty cycle.)
But Suzuki fails to specify duty ratio which is longer than the dither cycle
However Baggen teaches a duty cycle which is longer than the dither cycle. (Baggen, Para [0013-14], [0050] - - PWM duty cycle that is longer than a dither cycle.)
Suzuki and Baggen are analogous art because they are from the same field of endeavor.  They relate to solenoid control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above solenoid control system, as taught by Suzuki, and incorporating the PWM duty cycle which is longer than the dither cycle, as taught by Baggen.  
One of ordinary skill in the art would have been motivated to do this modification in order to mitigate unwanted artefacts in the relationship between the duty cycle and the output of the load by using a dither cycle which is shorter than the PWM duty cycle, as suggested by Baggen (Para [0014]).


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al., US Patent Pub. US 2014/0254058 A1 (hereinafter Suzuki) in view of Baggen et al., US 2017/0071041 A1 (hereinafter Baggen) as applied to Claims 1-2 and 7 above, and in further view of McKenna, “Driving a Stepper Motor using the MPC56xxS SMC Module”, 2010, Freescale Semiconductor AN4037, PP 8. 

Claim 3
The combination of Suzuki and Baggen teaches all the limitations of the base claims as outlined above.  
But the combination of Suzuki and Baggen fails to specify the second cycle corresponds to a cycle which is longer than the dither cycle and shorter than two cycles of the dither cycle. (McKenna, Page 8, Fig. 8 - - PWM/second cycle longer than the dither cycle and shorter than two dither cycles.)
Suzuki, Baggen, and McKenna are analogous art because they are from the same field of endeavor.  They relate to solenoid control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above solenoid control system, as taught by Suzuki and Baggen, and further incorporating the addition of a dither signal to a PWM cycle that is less than twice the length of the dither cycle, as taught by McKenna.  
One of ordinary skill in the art would have been motivated to do this modification in order to limit distortion by adding a dither signal to a PWM cycle that is less than twice the length of the dither cycle, as suggested by McKenna (Page 8).

Claim 4

But the combination of Suzuki and Baggen fails to specify the second cycle corresponds to a cycle which is longer than the dither cycle and shorter than two cycles of the dither cycle. (McKenna, Page 8, Fig. 8 - - PWM/second cycle longer than the dither cycle and shorter than two dither cycles.)
Suzuki, Baggen, and McKenna are analogous art because they are from the same field of endeavor.  They relate to solenoid control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above solenoid control system, as taught by Suzuki and Baggen, and further incorporating the addition of a dither signal to a PWM cycle that is less than twice the length of the dither cycle, as taught by McKenna.  
One of ordinary skill in the art would have been motivated to do this modification in order to limit distortion by adding a dither signal to a PWM cycle that is less than twice the length of the dither cycle, as suggested by McKenna (Page 8).


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al., US Patent Pub. US 2014/0254058 A1 (hereinafter Suzuki) in view of Baggen et al., US 2017/0071041 A1 (hereinafter Baggen) as applied to Claims 1-2 and 7 above, and in further view of Peterchev et al., “Digital Control of PWM Converters: Analysis and Application to Voltage Regulation Modules”, Nov 2006, Electrical Engineering and Computer Sciences University of California at Berkeley, PP 18-19.

Claim 5

But the combination of Suzuki and Baggen fails to specify the target electric current value set portion makes a switch on whether or not the dither electric current value is superimposed on the basic electric current value every third cycle.
However Peterchev teaches making a determination to add dither to the control signal duty cycle each switching period. (Peterchev, Pages 12-13 - - Determination made whether or not to add dither to the control signal duty signal each switching period/”third cycle”.)
Suzuki, Baggen, and Peterchev are analogous art because they are from the same field of endeavor.  They relate to solenoid control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above solenoid control system, as taught by Suzuki and Baggen, and further incorporating the determination to add dither to the control signal, as taught by Peterchev.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve the resolution of the DPWM modules by making a determination to add dither to the control signal, as suggested by Peterchev (Page 12).

Claim 6
The combination of Suzuki, Baggen, and Peterchev teaches all the limitations of the base claims as outlined above.  
Peterchev further teaches the third cycle corresponds to a cycle configured of a least common multiple of the dither cycle and the second cycle. (Peterchev, Pages 18-19 - - A switching period/”third cycle” that is a common multiple of the dither and duty/second cycle.)

One of ordinary skill in the art would have been motivated to do this modification in order to avoid DC current mismatch over time by using a switching period that is a common multiple of the dither and duty cycle, as suggested by Peterchev (Page 19).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matsumoto et al., US Patent Pub. 2017/0062110 A1 relates to claims 1-2 and 7 regarding dither current supply.
deBenito et al., US Patent Num. 5258904 relates to claims 1-7 regarding dither current, PWM signals, and current control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAVID EARL OGG/
Examiner, Art Unit 2119


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119